Exhibit 10.70

AMENDMENT

THIS AMENDMENT is made as of October 23, 2006 and amends the Employment
Agreement dated as of June 28, 2006, as amended as of June 28, 2006
(collectively the “Employment Agreement”), between DENDRITE INTERNATIONAL, INC.
(“Dendrite”) and CARL COHEN (“Employee”).  Unless defined in the Amendment,
capitalized terms used in this Amendment will have the meaning set forth in the
Employment Agreement.

WHEREAS, the Company and the Employee are parties to the Employment Agreement
and wish to amend the Employment Agreement; and

WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster the continuous employment of key management;

NOW THEREFORE, in consideration of the premises and mutual covenants contained
in this Amendment, the Company and the Employee agree as follows:

1.             Section 4(b) of the Employment Agreement is deleted and replaced
as follows:

If your employment hereunder is terminated by Dendrite for any reason other than
death, Cause (as defined in Exhibit A), or Disability (as defined in Exhibit A),
you shall be entitled to receive severance payments of your monthly base salary
for 12 months following your employment termination (calculated at the rate of
base salary then being paid to you as of the date of termination) and your
annual target bonus.  The severance payments to be paid to you under this
Section 4(b) shall be referred to herein as the “Severance Payment.”  The
Severance Payment shall be paid to you in twelve consecutive equal monthly
payments commencing in the payroll period following the date you sign the
separation agreement described in Section 4(d) below.  No interest shall accrue
or be payable on or with respect to any Severance Payment.  In the event of a
termination of your employment described in this Section 4(b), you shall be
provided continued “COBRA” coverage pursuant to Sections 601 et seq. of ERISA
under Dendrite’s group health plan.  During the period which you receive the
Severance Payment, your cost of COBRA coverage shall be the same as the amount
paid by employees of Dendrite for the same coverage under Dendrite’s group
health plan.  Notwithstanding the foregoing, in the event you become re-employed
with another employer and become eligible to receive health coverage from such
employer, the payment of COBRA coverage by Dendrite as described herein shall
cease.  You agree to notify Dendrite of any full-time employment that you begin
while receiving the Severance Payment.


--------------------------------------------------------------------------------


2.             Except as expressly modified by this Amendment, all of the terms
and conditions of the Employment Agreement shall remain in full force and
effect.

IN WITNESS WHEREOF, the parties have signed this Amendment as of the first date
written above.

DENDRITE INTERNATIONAL, INC.

 

 

 

By:

/s/ Christine A. Pellizzari

 

Name:

Christine A. Pellizzari

 

Title:

Sr. Vice President, General Counsel

 

 

and Secretary

 

Date:

November       , 2006

 

 

 

 

 

 

 

 

/s/ Carl Cohen

 

Name:

Carl Cohen

 

Date:

November       , 2006

 


--------------------------------------------------------------------------------